Citation Nr: 1644030	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-31 723	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 1987 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).




REPRESENTATION

Moving party represented by:  Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The moving party in this case, the Veteran, served on active duty from July 1963 to July 1967, with verified service in the Republic of Vietnam.  In a July 1987 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, including PTSD.  In a May 2011 written statement, the moving party filed a Motion with the Board to revise the July 1987 Board decision on the basis that the decision was clearly and unmistakably erroneous with regard to the above issue.  In May 2016, a videoconference hearing was held before the undersigned [for separate issues, but the CUE issue was also discussed], and a transcript is in the record.

[The issues of entitlement to an effective date prior to December 21, 2010, for the award of service connection for PTSD and entitlement to a compensable rating for bilateral high frequency hearing loss are being addressed by the Board in another decision.  The instant separate decision is required for a motion for CUE with respect to a prior Board decision.  See BVA Directive 8430, ¶ 14(c)(4).]


FINDINGS OF FACT

1.  In a decision dated in July 1987, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.

2.  At the time of the July 1987 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claim would not have been manifestly different but for the alleged error.





CONCLUSION OF LAW

The July 1987 Board decision was not clearly and unmistakably erroneous in denying entitlement to service connection for an acquired psychiatric disorder, including PTSD.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, a Motion for reversal or revision of a prior Board decision due to CUE is not a claim, but rather is a collateral attack on the prior decision.  Thus, the VCAA does not apply to the instant Motion alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, further discussion of the VCAA is not necessary.

[At the May 2016 hearing, a question was raised as to whether the Veteran had received a copy of the Board's July 1987 decision.  The Board finds that the Veteran did receive a timely copy of that decision, because a letter notifying him of that decision was mailed in July 1987 to his current address of record at that time, and there is no evidence that this letter was returned as undeliverable.]

Legal Criteria and Analysis

A Motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision; the legal or factual basis for such allegations; and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed (without prejudice to refiling).  38 C.F.R. § 20.1404(b).

A Board decision is subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a).

Clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).

Generally, clear and unmistakable error is shown when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).

The regulations further provide that, to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis: A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist: The Secretary's failure to fulfill the duty to assist; and (3) Evaluation of evidence: A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In this case, the moving party alleges that there was CUE in the Board's July 1987 decision.  He argues that the Board did not consider all of the evidence of record when it denied service connection for an acquired psychiatric disorder, including PTSD, based upon the Board's finding that he did not have an acquired psychiatric disability (including PTSD) that was either incurred in or aggravated by his military service.  Specifically, he alleges that the Board (in its July 1987 decision) failed to consider evidence and service records demonstrating that he experienced in-service stressors in addition to his contention that he was a prisoner of war (POW) during service.  [The Veteran's reported POW status has never been verified by the service department.]  Therefore, he states that he should have been awarded service connection for an acquired psychiatric disorder, including PTSD, by the Board in its July 1987 decision.  At his May 2016 hearing, he testified regarding his belief that the evidence before the Board at the time of its July 1987 decision was absolutely "sufficient" and "more than adequate" to grant his claim at that time of service connection for an acquired psychiatric disorder, including PTSD.

At the time of the July 1987 Board decision, the following laws and regulations were applicable to service connection claims and were properly cited within that decision:

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 310, 331.

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  A reasonable doubt means a substantial doubt and one within the range of probability as distinguished from speculation or remote possibility.  38 C.F.R. § 3.102.

[The Board notes that, at the time of the July 1987 Board decision, there were no laws or regulations in effect that were specifically applicable to a claim of service connection for PTSD.]

In its July 1987 decision, the Board found that, although the Veteran had contended that he was a POW during his tour of duty in Vietnam and that he had experienced other stressors (to include life-threatening situations in Vietnam), the competent and probative evidence indicated that he did not have an acquired psychiatric disability, including PTSD, that was either incurred in or aggravated by his military service.  Specifically, the Board thoroughly evaluated all of the pertinent evidence of record in existence at that time, including a detailed analysis of his service treatment records, deck logs from his ship (dated in September 1965), post-service VA psychiatric examination reports (dated in June 1981 and January 1982), written statements from the Veteran (dated in July 1981 and February 1985) which detailed his claimed in-service stressors, supplemental documents relating to his post-service employment as well as his in-service performance of duty, a June 1984 statement from a private psychologist, private treatment records of emergency room treatment (dated in August 1984), multiple certificates from various employers of the Veteran, newspaper clippings taken from various publications which described the military operations with which the Veteran was reportedly associated while stationed in Vietnam, and a January 1986 letter from the Department of the Army which reported that a review of all available records did not support the Veteran's claims of his in-service stressors.  In conducting this thorough evaluation, the Board noted that the medical evidence of record did not demonstrate that the Veteran had an acquired psychiatric disorder in service, and that the objective evidence of record did not substantiate his allegation of having PTSD as a result of his duties in Vietnam.  Therefore, the Board concluded that the criteria for service connection for an acquired psychiatric disorder, including PTSD, were not met, and consequently denied service connection for this disability.

As noted above, the argument advanced by the moving party is that the Board did not consider all of the evidence of record (specifically, evidence and service records which, according to him, demonstrated that his acquired psychiatric disability was related to in-service stressor events) when it denied service connection for an acquired psychiatric disorder, including PTSD.  In essence, the moving party disagrees with how the Board evaluated the evidence.  Although the Board is sympathetic to the moving party's sincere belief that the 1987 decision was the product of CUE, by definition, a disagreement about how the evidence was evaluated cannot, by law, provide a basis for finding CUE in a prior decision.

In summary, in 1987, the Board considered all of the existing evidence of record and provided adequate reasons and bases for the July 1987 decision which denied the Veteran's claim of service connection for an acquired psychiatric disorder, including PTSD.  At the time of the July 1987 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claim would not have been manifestly different but for the alleged error.  Therefore, the benefit sought by the Motion for revision of the July 1987 Board decision on the basis of CUE must be denied.


ORDER

In the absence of CUE in a July 1987 Board decision (which denied service connection for an acquired psychiatric disorder, including PTSD), the Motion for revision of that decision based on CUE is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



